                                          Case 4:18-cv-06862-YGR Document 49 Filed 07/17/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SALES TRANSACTION SYSTEMS, LLC.,                    Case No. 18-cv-06862-YGR (TSH)
                                   8                    Plaintiff,
                                                                                             ORDER SCHEDULING SETTLEMENT
                                   9             v.                                          CONFERENCE
                                  10     POYNT, CO.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          This case has been referred for a Settlement Conference before Magistrate Judge Thomas

                                  14   S. Hixson. If this case settles prior to the date of the Settlement Conference, the parties shall

                                  15   immediately notify the Courtroom Deputy, Rose Maher, at (415) 522-4708. Counsel shall provide

                                  16   a copy of this Order to each party who will participate in the conference.

                                  17          The Settlement Conference shall take place on 10/29/2019, at 10:00 am in Courtroom A,

                                  18   located on the 15th Floor of the Federal Building, 450 Golden Gate Avenue, San Francisco,

                                  19   California 94102.

                                  20          It is not unusual for the conference to last three or more hours. All parties are encouraged

                                  21   to participate and frankly discuss their case. The parties should be prepared to discuss such issues

                                  22   as: (1) their settlement objectives; (2) any impediments to settlement they perceive; (3) whether

                                  23   they have enough information to discuss settlement and, if not, what additional information is

                                  24   needed; and (4) the possibility of a creative resolution of the dispute. Statements made during the

                                  25   conference are confidential and will not be admissible at trial if the case does not settle. The

                                  26   parties shall familiarize themselves with the requirements of ADR Local Rule 7-4, which governs

                                  27   the confidentiality of settlement conferences.

                                  28          In anticipation of the settlement conference, the parties shall comply with Magistrate Judge
                                            Case 4:18-cv-06862-YGR Document 49 Filed 07/17/19 Page 2 of 2




                                   1   Hixson’s Settlement Conference Standing Order, which can be found at

                                   2   https://cand.uscourts.gov/tsh/standing-orders. In addition, the following requirements apply:

                                   3   A)      Minors: No child under the age of 18 may attend the settlement conference without

                                   4   obtaining an order from this Court allowing the child to attend. Any request for relief from this

                                   5   Court’s policy must be made at least 14 days before the conference and must state good cause for

                                   6   the Court to make an exception in the case.

                                   7   C)      Rescheduling: To reschedule a settlement conference, counsel shall contact the Courtroom

                                   8   Deputy, Rose Maher, at (415) 522-4708, preferably at least seven days before the conference but

                                   9   as far in advance as possible to obtain a new date. Counsel shall confirm the new date and time

                                  10   with opposing counsel and thereafter file a stipulation and proposed order that sets forth the new

                                  11   date and time of the settlement conference. The parties are advised that the original settlement

                                  12   conference date will remain on calendar unless they receive an order from the Court
Northern District of California
 United States District Court




                                  13           IT IS SO ORDERED.

                                  14

                                  15   Dated: July 17, 2019

                                  16
                                                                                                   THOMAS S. HIXSON
                                  17                                                               United States Magistrate Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
